Citation Nr: 0208602	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-42 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of the request for waiver of the recovery of an 
overpayment of death pension benefits in the amount of 
$9,690.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969 and from November 1969 to September 1975.  He 
died in December 1983.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg, Florida.  In 
July 1999, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate review.

Although the appellant requested a Travel Board hearing in 
her VA Form 9, dated October 28, 1996, and one was scheduled 
in February 1999, she failed to appear.  But the appellant 
had indicated in a written statement dated and received in 
January 1999, that she would not be able to attend the 
scheduled Travel Board hearing as she was sick and unable to 
travel.  In a VA Form 9, dated April 22, 2002, the appellant 
withdrew her request of a Board hearing.  38 C.F.R. § 
20.704(e) (2001).
 

FINDINGS OF FACT

1.  On August 4, 1995, the appellant was notified in writing 
of an overpayment of VA death pension benefits in the amount 
of $9,690 and her appellate rights.

2.  A request for waiver of recovery of the overpayment of VA 
death pension benefits was received by the RO in July 1996, 
more than 180 days after the notice of indebtedness.



CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA death pension benefits in the amount of $9,690 was not 
received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 1.963 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  In compliance with the July 1999 Board remand, the RO 
obtained certification of the fact that the first demand 
letter was sent on August 4, 1995 to the appellant's correct 
address.  The Board further finds that, in an October 1996 
statement of the case and an April 2002 supplemental 
statement of the case, the Committee informed the appellant 
of the evidence needed to substantiate her claim.  Therefore, 
the Board finds VA has satisfied the notice and duty-to-
assist provisions contained in the VCAA.  Further development 
and further expenditure of VA's resources is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

Further, the Board observes that, in Barger v. Principi, No. 
97-1775, 2002 U.S. App. Vet. Claims LEXIS 381 (May 24, 2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that as the statute at issue in this appeal is 
found in chapter 53 of title 38 of the U. S. Code, which 
concerns special provisions relating to VA benefits and 
contains its own notice provisions, the notice and duty-to-
assist provisions of the VCAA do not apply.  In this case, it 
is not the factual evidence that is dispositive of this 
appeal, but rather the interpretation and application of the 
governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2001).

In May 1995, the RO notified the appellant that it proposed 
to stop payment of her death pension benefits effective on 
May 1, 1993.  It was explained that VA had received evidence 
showing a change in the family income or net worth due to her 
son's receipt of Social Security benefits.  In a July 24, 
1995, letter, the appellant was notified that her death 
pension award had been adjusted to retroactively terminate 
payment of the appellant's award of death pension benefits 
effective from May 1993.  The RO explained that, as a result 
of the adjustment, the appellant had been overpaid.  The 
appellant was informed that she would be notified "shortly" 
of the amount of overpayment.  On August 4, 1995, the RO 
mailed to the appellant a first demand letter, informing her 
of an overpayment of death pension benefits calculated in the 
amount of $9,690, along with a Notice of Rights form, 
apprising her of the right to request a waiver and that that 
right only lasted for 180 days.

In response, to that letter the appellant submitted a 
financial status report (FSR) to the RO dated August 14, 
1995, in which she questioned how the debt was created. 

On July 17, 1996, the RO received a statement from the 
appellant in which she stated, "I . . . request to know what 
action you have taken on my request for the waiver of my 
indebtedness."  She noted that she had sent a financial 
status report in August 1995 and attached an alleged copy of 
the report.  The attached copy, however, was signed by the 
appellant on July 17, 1996.

An August 19, 1996 letter from the Debt Management Center 
provided the appellant with an audit of her $9,690 debt.

In a later August 1996 decision, the Committee treated the 
July 17, 1996, statement as a request for a waiver of 
overpayment and denied the request as untimely filed.  

In a VA Form 9 received by VA in November 1996, the appellant 
stated that she had received the Notice of Overpayment in 
August 1995 and responded by completing a financial status 
report, which she considered to be a waiver request.  She 
attached a financial status report purportedly signed by her 
on August 10, 1995.

After reviewing the procedural development presented in this 
case and documentation contained within the record, the Board 
finds that the appellant's July 1996 request for waiver of 
overpayment was not timely filed. 

In this case, the claimant has not alleged that there was a 
delay in her receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  The 
appellant also has presented no evidence to demonstrate error 
by either VA or postal authorities, or that, due to 
circumstances beyond her control, she did not receive notice 
or there was delay in receipt of such notice.  See 38 
U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963(b).  Rather, she admits that she 
received the Notice of Overpayment in August 1995 and 
responded by completing a FSR, which she considered to be a 
waiver request.  Although the FSR could be liberally be 
interpreted as a challenge of whether the debt was properly 
created, the Board, like the RO, does not construe her FSR as 
a request for a waiver of the her indebtedness.  

A September 1999 certification of first demand letter from 
the Debt Management Center, a copy of the demand form letter, 
and a Centralized Accounts Receivable Online System screen 
printout substantiate that the appellant was sent and 
received notice of overpayment in August 1995.  This evidence 
establishes that on August 4, 1995, the RO mailed to the 
appellant a first demand letter, informing her of an 
overpayment of death pension benefits, along with a Notice of 
Rights form, apprising her of the right to request a waiver 
and that that right only lasted for 180 days.  Despite the 
foregoing, the RO received the appellant's request for waiver 
of recovery of the overpayment in July 1996, more than 180 
days after notice of the indebtedness.  The Board finds that 
there is no evidence of record that could be reasonably 
construed as a timely filed waiver request.  Thus, the 
claimant does not meet the basic eligibility requirements for 
waiver of recovery of an indebtedness under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. § 1.963 (2001).  She is not 
eligible as a matter of law.  In reviewing a comparable 
factual scenario, the Court held that where the law and not 
the evidence is dispositive of an appellant's claim, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). Accordingly, the claimant's 
application for waiver of recovery of the overpayment in the 
amount of $9,690 is denied.


ORDER

A request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $9,690 was not timely 
filed, and the appeal is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

